Citation Nr: 0713513	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.  

The veteran initially requested a personal hearing before a 
Decision Review Officer seated at the RO.  However, that 
request was withdrawn prior to any such hearing being held.  


FINDING OF FACT

The preponderance of the competent evidence is against the 
finding of a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The April 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in October 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent a March 2006 letter 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No additional duties to inform or assist 
the veteran in the development of his claim remain 
unaddressed by VA.  

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If the veteran was not 
engaged in combat, he/she must introduce corroborative 
evidence of his/her claimed in-service stressors.  

In the present case, the veteran alleges he served as a 
member of an aircraft crash response team during his military 
service in the Air Force and was involved in the clean-up of 
at least two aircraft crash scenes.  Both accidents involved 
multiple fatalities, according to the veteran, and he was 
involved in the handling of human remains.  As various 
service personnel records confirm the veteran served on a 
"base crash rescue team" and was involved in at least two 
accident investigations during military service, his 
stressors are conceded by the VA.  

Having conceded an in-service stressor, the Board must next 
determine if a current diagnosis of PTSD has been presented.  
VA outpatient treatment records dating from approximately 
2000 have been obtained, and VA psychiatric examinations were 
afforded the veteran in February 2005 and October 2006.  VA 
medical center treatment records from West Haven and Rocky 
Hill are initially negative for a diagnosis of PTSD.  While 
the veteran was diagnosed with anxiety disorder, adjustment 
disorder, and polysubstance abuse, in partial remission, he 
was not noted to exhibit PTSD.  In fact, PTSD was ruled out 
on several occasions when the veteran initially began seeking 
VA psychiatric treatment.  However, according to a September 
2005 statement from T.E.M., MSW., LCSW, CADC, a therapist who 
began working with the veteran in January 2005, a diagnosis 
of PTSD was warranted.  Mr. M. stated the veteran had PTSD as 
a result of his military service on a crash response team.  A 
March 2006 VA outpatient clinical notation, authored by a VA 
registered nurse, also reflected a diagnosis of PTSD.  

The veteran has been afforded two VA psychiatric examinations 
during the pendency of this claim.  He was initially examined 
in February 2005 by A.M., PhD, a VA clinical psychologist.  
His claims folder, including all pertinent medical history, 
was reviewed by the examiner.  Several pre-service traumatic 
events, including the veteran's father's sudden death when 
the veteran was 18, were noted.  After interviewing the 
veteran, Dr. M. noted an absence of "major problems with 
anxiety, depression, irritability, suicidality, homicidality, 
or problems with disorders of thought."  A relatively small 
number of nightmares related to his military experiences were 
reported by the veteran.  However, no other significant 
symptoms related to his in-service stressors, such as 
flashbacks or recurrent intrusive thoughts, were reported by 
the veteran.  He stated that his chronic drug use since 
service took his mind off thoughts of the past.  On objective 
evaluation, the examiner found no evidence of a thought 
disorder, although some paranoid thoughts in the past were 
noted when the veteran was under the influence of drugs.  The 
final impression was of polysubstance dependence, in full 
sustained remission, and antisocial personality traits.  
Regarding PTSD, Dr. M. observed "the veteran's current 
reported symptoms generally do not meet the criteria for full 
PTSD."  While nightmares were reported by the veteran, these 
only occurred with drug use, and he denied such other 
symptoms as spontaneous intrusive thoughts, generalized 
anxiety, or arousal or avoidance symptoms.  

Another VA psychiatric examination was afforded the veteran 
in October 2006.  He was examined by H.S., PhD, a VA clinical 
psychologist.  The veteran's claims folder, including all 
pertinent medical history, was also reviewed by the examiner 
in conjunction with the examination.  Some evidence of pre-
service conduct-disordered behavior was noted by the 
examiner.  The veteran's initial military service performance 
was noted to be excellent, although he subsequently faced in-
service legal problems related to drug offenses.  His in-
service stressors were also noted by the examiner.  However, 
the examiner further noted a current lack of arousal and 
avoidance symptoms, which suggested against a current 
diagnosis of PTSD.  The examiner also noted the veteran did 
not appear to have sought psychiatric treatment during 
service.  The veteran continued to experience nightmares 
related to his crash site clean-up in service, but denied 
intrusive thoughts.  He also had little difficulty with 
irritability, lack of concentration, hypervigilance, or a 
heightened startle response.  Currently, he was receiving VA 
outpatient treatment for substance abuse and PTSD, and was 
living in transitional housing.  After reviewing the medical 
history and examining the veteran, Dr. S. assigned a 
diagnosis of polysubstance abuse, in full sustained 
remission, with a history of brief depressive episodes, and a 
history of antisocial behavior.  Based on the evidence of 
record, Dr. S. concluded the veteran "does not meet symptom 
criteria for PTSD due to limited symptoms of avoidance and 
absence of hyperarousal symptoms other than his sleep 
disturbance."  While the veteran's in-service stressors 
"caused him significant distress," it was not clear such 
exposure was responsible for the veteran's current social and 
occupational difficulties.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for PTSD.  Central to any claim for 
service connection is a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran has verified in-service stressors, 
the competent evidence of record is weighs against a current 
diagnosis of PTSD; hence, service connection for PTSD is not 
warranted.  

In so deciding, the Board notes the medical opinions both for 
and against a current diagnosis of PTSD.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

While the September 2005 treatment summary from Mr. M and the 
March 2006 clinical notation, by a VA nurse, are both based 
on personal examination of the veteran, neither examiner 
indicated they had fully reviewed the claims file, including 
the veteran's service medical records.  Additionally, neither 
examiner commented on the role of the veteran's polysubstance 
abuse played in his current psychiatric symptoms, or 
discussed what effect, if any, the veteran's pre-service 
stressors played on his current symptomatology.  Their 
opinions appear to be conclusions reached without 
consideration of all the applicable evidence of record. 

In contrast, both Drs. M. and S. reviewed the complete claims 
file, including the veteran's service medical records as part 
of their examination of the veteran and provided a basis from 
the evidence for their opinions.  They both noted the lack of 
avoidance and arousal symptoms, with infrequent nightmares as 
the only prominent symptom currently being displayed.  They 
also noted the veteran displayed possibly antisocial behavior 
since prior to service, and had several pre- and post-service 
stressors, including the death of a parent, and several 
felony incarcerations.  Like the examiners noted above, Drs. 
M. and S. personally examined the veteran, but both found the 
criteria for a current diagnosis of PTSD had not been met and 
explained their opinions based on their examination and 
review of the evidence of record.  Because these doctors 
based their opinions on a full review of the claims folder, 
including all pertinent medical history since service, the 
Board finds their opinions more probative.  Thus, service 
connection for PTSD must be denied based on the lack of a 
current diagnosis.  

The veteran has himself asserted that a current diagnosis of 
PTSD is warranted based on his in-service stressors.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, service connection for PTSD must be denied, as 
the Board finds that the preponderance of the evidence is 
against a current diagnosis of such a disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


